This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                            NO. 33,254

 5 MARCIA CARTER,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
 8 Jeff McElroy, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.
 1   {1}   Defendant appeals from the district court’s conditional discharge order finding

 2 her guilty of criminal, misdemeanor harassment. We issued a notice of proposed

 3 summary disposition, proposing to affirm. Defendant has filed a memorandum in

 4 opposition to our notice. Having considered Defendant’s response, we remain

 5 unpersuaded that the district court erred. We affirm.

 6   {2}   Defendant raises two issues on appeal. Firstly, Defendant argues that the district

 7 court erred by permitting the State to amend the criminal complaint and present

 8 evidence of events which were more than two-years-old in violation of the statute of

 9 limitations. [DS 6-7; MIO 6-7] Secondly, Defendant argues that insufficient evidence

10 was presented to support her conviction for harassment. [DS 7; MIO 7-11]

11   {3}   Our notice detailed the relevant facts for each issue and set forth the law we

12 believed controlled. Applying the facts to the law, we proposed to conclude: (1) the

13 district court did not err by permitting the criminal complaint to be amended and

14 ruling that the complaint was timely; and (2) the evidence was sufficient to support

15 Defendant’s conviction. We do not reiterate our proposed analysis here.

16   {4}   Defendant’s response to our notice provides this Court with a more thorough

17 account of the evidence presented, as we requested. [MIO 1-6, 9-10] We appreciate

18 counsel’s efforts to comply with the rules and our notice. Defendant’s account of the

19 evidence does not contradict the facts upon which our notice proposed to rely. Further,


                                               2
1 Defendant’s response does not assert any new factual or legal argument that persuades

2 this Court that our notice was incorrect regarding either appellate issue. On the basis

3 of our proposed analysis, we hold that the complaint was timely and properly

4 amended and that sufficient evidence supports Defendant’s conviction.

5   {5}   Based on the foregoing, we affirm the district court’s conditional discharge

6 order, convicting Defendant for criminal, misdemeanor harassment.

7   {6}   IT IS SO ORDERED.



8                                                _______________________________
9                                                M. MONICA ZAMORA, Judge

10 WE CONCUR:


11 __________________________________
12 LINDA M. VANZI, Judge


13 __________________________________
14 J. MILES HANISEE, Judge




                                             3